Citation Nr: 1214784	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  11-20 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an extension of the delimiting date for the award of educational assistance benefits beyond September 16, 2005. 


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from December 	1987 to September 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In February 2012, the Veteran and her husband presented testimony relevant to her appeal before the undersigned Veterans Law Judge at a hearing held at the Albuquerque RO.  A transcript of the hearing is associated with the record.

The Board notes that the record was held open for 60 days following the hearing to allow the Veteran the opportunity to submit records from the Social Security Administration (SSA) pertaining to her award of disability benefits for the periods from 1998 to 2001 and from 2003.  The record shows that additional evidence was received from the Veteran in March 2012, which was accompanied by a waiver of her right to its initial consideration by the RO.  38 C.F.R. §§ 19.9, 20.1304(c).  However, the Veteran explained in the March 2012 statement accompanying the evidence that she was unable to locate her original notice of award.        
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After review of the record, the Board finds that additional development is warranted before proceeding to evaluate the merits of the Veteran's claim seeking entitlement to an extension of her delimiting date for the award of educational assistance benefits. 

As a preliminary matter, the Board notes that the law provides a ten-year period of eligibility during which an individual may use his or her entitlement to educational assistance benefits; that period begins on the date of the veteran's last discharge from active duty.  38 U.S.C.A. §§ 3031 , 3033; 38 C.F.R. § 21.7142.  In the present case, the record reflects that the Veteran separated from active military service on September 15, 1995.  There is no evidence of record to indicate that the Veteran had any active duty after September 15, 1995, and she does not contend otherwise.  Thus, the original delimiting date of September 16, 2005 was properly assigned. 

An extension of the applicable delimiting period shall be granted when it is determined that the veteran was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from the veteran's willful misconduct.  It must be clearly established by medical evidence that such a program of education was medically infeasible.  38 C.F.R. § 21.7051(a)(2). 

The Veteran asserts that cognitive deficits related to a March 1998 automobile accident as well as various work-related physical disabilities prevented her from pursuing an education program during her eligibility for educational assistance benefits from March 1998 to January 2001 and beginning again in September 2003.  

At the Board hearing, the Veteran reported that she was awarded disability benefits through SSA from 1998 to 2001 and from 2003 forward.  An October 2009 letter from the SSA confirms that the Veteran's entitlement dates of disability began in March 1998 ending in February 2001 and began again in September 2003 and continued until the present.  However, as noted above, the Veteran was unable to locate her original notice of award and she has not provided all of the medical records considered by the SSA in awarding her disability benefits.  As those records are pertinent to her claim, the Board finds that a remand to obtain the records is warranted.  See 38 C.F.R. § 3.159(c)(2); see Murincsak v. Derwinski, 2 Vet. App. 363, 370-72   (1992); Collier v. Derwinski, 1 Vet. App. 413, 417   (1991). 

Also, it is notable that one of the Veteran's treating physicians wrote in a September 2007 letter that the Veteran had previously been declared non-feasible for vocational rehabilitation by a vocational counselor.  However, there are no records pertaining to the determination of record.  Because these records are potentially relevant to the Veteran's claim, they should also be obtained.  

Furthermore, the Veteran submitted a VA Form 21-4142 in November 2009 wherein she identified several physicians/ medical facilities from which she received treatment for her disabilities from July 1999 to September 1999 and from January 2005 to October 2005.  While the current record includes some medical records from the identified physicians and facilities and during the periods relevant to the appeal, it does not appear that complete treatment records have been obtained.  No request for the records has been made.  Thus, additional private records from each of the identified facilities should be obtained after receiving proper authorization and consent from the Veteran.  
 
Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Request from SSA all records related to the Veteran's claim for Social Security disability benefits, including all medical records and copies of any decisions or adjudications, and associate them with the record.  All negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate. 

2.  After obtaining any necessary information and/or authorization and consent from the Veteran, request records pertaining to the declaration that the Veteran was non-feasible for vocational rehabilitation from her vocational rehabilitation counselor referenced by her physician in a September 2007 supplemental report.  

3.  Request the Veteran to resubmit and return a completed VA Form 21-4142, Authorization and Consent to Release Information, for each physician or medical facility from which she received treatment for her cognitive deficits and/or her physical disabilities such as nerve pain, carpal tunnel syndrome, a cervical spine disorder, and lupus from 1998 to 2001 and from 2003 forward.  (See November 2009 VA Form 21-4142).  After obtaining a completed VA Form 21- 4142, obtain any pertinent medical records identified by the Veteran.  Any documents received by VA should be associated with the claims folder.  Any negative responses should be properly documented in the claims file, to include following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.

4.  After obtaining as much of the above evidence as is available, arrange to have an appropriate medical professional(s) review the record.  Based on such review, the reviewing medical professional should offer an opinion as to (1) whether it is at least as likely as not (i.e., a 50-50 probability) or whether it is unlikely (less than 50 percent probability) that the Veteran's cognitive difficulties resulting from her March 1998 automobile accident and/or her various physical disabilities made it medically infeasible for her to either began or complete a program of education from 1998 to 2001 and, again, beginning in 2003 and, if so, (2) the approximate dates and length of time that she was so prevented from pursuing the program.  The examiner should explain how he or she arrived at the conclusion expressed.  

5.  After any additional development deemed necessary is accomplished, the Veteran's claim should be readjudicated based on the entire evidence of record to include that evidence contained in the Veteran's claim folder.  If any benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The purpose of this REMAND is to obtain additional development and to ensure due process.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



